[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                  FILED
                       _______________________
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 04-12801                     May 18, 2005
                       _______________________           THOMAS K. KAHN
                                                              CLERK
                  D. C. Docket No. 03-00158 CV-AAA-2

PAUL LIR ALEXANDER,

                                                 Plaintiff-Appellant,

     versus

HARPERCOLLINS PUBLISHERS, INC.,
BERNARD B. KERIK,

                                               Defendants-Appellees.

NEWS CORPORATION,
K. RUPERT MURDOCK, et al.,

                                                          Defendants.


                         ____________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                         _____________________

                              (May 18, 2005)

Before EDMONDSON, Chief Judge, TJOFLAT and KRAVITCH, Circuit Judges.
PER CURIAM:

       Plaintiff-Appellant Alexander filed suit against Defendants-Appellees Kerik

and HaperCollins alleging, among other things, invasion of privacy and

negligence. The Southern District of Georgia granted summary judgment against

Alexander. We affirm.1

       The district court also denied Alexander’s motion to amend the judgment

under Rule 59(e) of the Federal Rules of Civil Procedure. We review denials of

Rule 59(e) motions for an abuse of discretion. O’Neal v. Kennamer, 958 F.2d

1044, 1047 (11th Cir. 1992). We acknowledge that Alexander’s counsel appeared

only shortly before Defendants-Appellees filed their motion for summary

judgment. But, Alexander’s counsel never requested the district court for more

time to respond to the motions. Accordingly, we cannot say that the district court

abused its discretion in denying the Rule 59(e) motion.

       In all matters before this Court, therefore, the district court is affirmed.

AFFIRMED.




   1
     The district court decided that the First Amendment shielded Kerik and HarperCollins from
liability.

                                              2